FUNK, J.
“It is contended that the order and judgment was given for the defendant when the same should have been given for plaintiff; that it is contrary to law, and that the court erred in overruling the motion for new trial.
It appears from the record that the father owns a comfortable home, and there is evidence to the effect that this son was always welcome in that home, where a room was provided for him; and for aught that appears in this record, the father has ever been ready and willing to support his son in the home whenever he desired to be there.
The record further discloses that this minor son was 20 years old on Oct. 25, 1927, and was, at the time of the hearing below concerning his support, earning about $65 per month. There is no claim- that he was sick or disabled in any way or unable to work and earn a living the same as any other 20-year-old boy.
From a reading of the record and the opinion of the court below, which is made a part of the record, the order and judgment of the court, as it appears in the journal entry, is substantially an order to pay a definite amount to support a 20-year-old minor son in college, who is admittedly able to work and support himself — as the order and judgment is wholly upon condition that he attend a designated college; there being no order for his .support if he does not attend said college.
The sole question at issue in this case is whether or not the court, having jurisdiction of the custody and care of this minor in the divorce case, can require the father* to support this 20-year-old minor son in college after he is past the compulsory school age and has had all and more education than is required under the compulsory school age law.
We find no law requiring a parent to send a minor child to college. While it is a laudable act on the part of a parent to send his child to college, especially where such child has the desire to go and the ability to profit by it, we know of no law substituting the judgment of the court for that of the parent as to whether or not the parent shall send his child to college after such child has had more education than the compulsory school law requires and the child is past the compulsory school age. The question of the mere support of this minor is not presented by this record, as it discloses that the father had a comfortable home where this minor was welcome whenever he desired to be there.
Applying the above-mentioned laws and rules to the undisputed facts in this case — the legislature having established a compulsory school age and provided that when a child has graduated from a first grade high school that it shall not be required longer to attend school — ■ we are of the opinion that the order and judgment of the court below is contrary to law, and the same is therefore reversed and final judgment entered in favor of the plaintiff below.
An entry may be prepared according."
Washburn, PJ., and Pardee, J., concur.